Case 1:20-cv-03399-RM-NRN Document 68-1 Filed 08/05/21 USDC Colorado Page 1 of 11


   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                              Exh. 1
   (CASE# 1:20-3399-RM-NRN)
   Transcript of Video - Parent Meeting with Christa Keppler and Molly Kobus 3/8/21

    00:01    Christa: Hi, Parent.
    00:02    Parent: Hi, Christa, how are you?
    00:06    Christa: I’m good. Looks like your screen’s a little frozen— there we go.
    00:09    Parent: Do you see me?
    00:11    Christa: I do, yeah
    00:11    Parent: okay
    00:14    Christa: Hi! Good to see you!
    00:14    Parent: Hi! You too.
    00:16    Christa: That’s a beautiful color wall behind you— is that like a blue?
    00:19    Parent: It is. So I used to be a night nurse and I painted everything dark so that I
    00:23       could sleep during the day.
    00:25    Christa: There you go. That’s smart.
    00:28    Parent: Yep.
    00:30    Christa: Yeah, I
    00:30    Molly: Good morning, Parent
    00:31    Parent: Hi, Molly.
    00:31    Molly: How are you?
    00:32    Parent: Good, how are you?
    00:34    Molly: Doin’ well.
    00:36    Christa: Yeah, I got the second vaccine and last night I couldn’t sleep and— so I
    00:41       went into my daughters room, you know she’s off at college, and so I— I kept
    00:46       tossing and turning in bed and then I went in and was like wait, I thought I put
    00:50       night shades in here. These are not nightshades. I need total black right now!
    00:55    Parent: Yeah, I’m sure.
    00:56    Christa: Sometimes you just need those nightshades. Anyway, yep. So, anyway,
    01:02       thank-you Parent. I’m glad we had a chance to um just have a google meet here
    01:08       this morning. Molly, I wanna thank-you. I know you’ve got a busy day. Um—
    01:10       thank-you for being here too, and um I just want to begin by you know by saying
    01:17       thanks to Parent for sharing you know your email, and really voicing your
    01:22       concerns ‘cause [alarm goes off] um just ‘cause as we you know talk about our
    01:30       mission and being inclusive it’s important that we’re, we’re bringing all
    01:34       perspectives in to conversations and so um I think my hope today is: one is that
    01:41       we we really, you know, listen and understand your perspective um that Molly
    01:49       also shares and provides just context of what the lesson was right and the lessons
    01:54       will be in terms of those teachings and then also just to make sure you’re aware in
    01:59       terms of state law that we have to follow as a school, um as well as district, and
    02:04       um... district policy. So, so anyway those are my hopes from today, and then
    02:09       honestly just you know have an open forum for conversation, discussion, and
    02:14       then just mutual understanding too. So, um, you know I think the first when I
    02:20       first read the email because I think of every, every family as if they’re my own. I
    02:26       do, I our kids, I think of them as my kids. So to be real I read that I just kind of
    02:31       felt… it hurt um and so... but I also know that that’s part of our work, right? And
    02:40       um so anyway. That’s just kind of where I was and then you know reframed it to
    02:44       really try to kinda understand where you’re coming from and your



                                                 -1-
Case 1:20-cv-03399-RM-NRN Document 68-1 Filed 08/05/21 USDC Colorado Page 2 of 11


   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                                   Exh. 1
   (CASE# 1:20-3399-RM-NRN)
   Transcript of Video - Parent Meeting with Christa Keppler and Molly Kobus 3/8/21

    02:49       communication and so that’s why I feel like… you know discussions is what
    02:56       helps bridge understanding and understand you know perspective. So, so let’s
    02:58       start with um… What would be most for you right now Parent? Do you want to
    03:03       share your your concerns,or do you first want to hear kind of the context of the
    03:07       lesson? What are your thoughts?
    03:10    Parent: Um… I think uh you guys read my email so you kind of saw what my
    03:14       concerns were...
    03:16    Christa: mm hm
    03:16    Parent: ...I’ll just reiterate that I’ll—I didn’t say this in the email, but there’s a thing
    03:24       called intuition, every parent has it, and if you look at Bloom’s Taxonomy and
    03:31       you look at some of the things, some of the research out there, intuition is the
    03:35       highest form of intelligence. Right? And for me and for my children, as well as
    03:42       other children throughout the school, when I saw the email, which was confusing
    03:50       because the title didn’t actually say what the talk was going to be about, it’s very
    03:54       general, which almost made me not click on it, in fact the only reason I opened it
    03:59       is because another parent who is concerned said, “Did you see the email sent
    04:03       out?” and I was like, “no.” So I go back to my inbox, it had gone to junk mail so
    04:08       I’m searching for it, and finally I find parenting slash—or Parent Book
    04:15       Study/Counseling or whatever and I’m like, “Is this It?” Didn’t know, couldn’t
    04:20       tell even though I was looking for it, what the true nature of the subject was. Um.
    04:26       And so that’s, to me, a yellow flag. Um. But then reading though it, it’s like, this
    04:31       is a controversial topic. It’s a hot topic, and when it comes up in school districts,
    04:37       things— p— parents get upset. Right? We all know that. Um. You guys may
    04:42       have been anticipating that. Um. And then additionally, it didn’t seem very
    04:50       evidence based. Like I would say the the nature of what you guys are rolling out
    04:56       to these young students isn’t settled science. Right? We all talk about science,
    05:01       we wanna make sure that were following the science. I was not finding much
    05:07       data on it. And the resource links that you guys provided were not helpful as far
    05:14       as data goes and research. And so, to roll out such a program to young children,
    05:22       hit my intuition wrong. Um. And then going through the literature couldn’t really
    05:28       find a reason to do this. And so I think it’s confusing and and trust was lost there.
    05:34       Um. So yeah— I would love to hear more about your approach and what um
    05:40       your goal is, I guess. And the law statutes, BVSD policies, whatever you would
    05:50       like to include.
    05:52    Christa: Parent, how about if we just move into context then Molly? do you want to
    05:56       go ahead and start there?
    05:57    Molly: Yeah, um, so, the lessons… the lessons last week I was in kinder, first, and
    06:03       second grade classrooms. And really what it is looking at is we are reading a
    06:08       book, which I don’t know if you’ve… we have it in our library. It’s called I Am
    06:12       Jazz. Um. It’s a picture book about a um kid that was born a boy and never felt
    06:18       like she was a boy and she goes through the process of um how do I tell the world
    06:25       who I am and how do I show the world who I am um through the activities I like
    06:30       and the clothes that I wear. Um. And we have conversations about you know if
    06:36       Jazz was going to be a new classmate in your classroom, what would you do to



                                                   -2-
Case 1:20-cv-03399-RM-NRN Document 68-1 Filed 08/05/21 USDC Colorado Page 3 of 11


   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                               Exh. 1
   (CASE# 1:20-3399-RM-NRN)
   Transcript of Video - Parent Meeting with Christa Keppler and Molly Kobus 3/8/21

    06:40       welcome Jazz into your class? Right? And it’s call her by the name she wants to
    06:44       be called, invite her to play. So we circle back and were like oh! This is
    06:48       something you would do with any student. Right? No matter if they identify as
    06:52       girl, boy, transgender, um we talk about how Jazz showed the world who she was
    06:58       by and I or her identity as a girl um through wearing dresses and growing her hair
    07:05       out and playing sports and dancing and singing. And other girls might identify
    07:10       and show the world who they are by having short hair. Um. And so then the
    07:15       activity that the students did was how do you show the world who you are? Um.
    07:19       Through activities that you do and things that you wear. Um. And so students
    07:23       were just celebrating who they are and how they identify.
    07:28    Parent: Um… So was that… was the I Am Jazz book the one that you guys used
    07:36       starting Thursday that you pushed in the classrooms starting Thursday that you
    07:40       had announced in the email? Or was this prior to… Because you had said that
    07:46       February 25 was Jazz and Friends Day or something like that. Which was—
    07:48    Molly: Right. But we do Jazz and Friends Day the week of February 25. We started
    07:54       it last week, last Tuesday, um in classrooms, pushed in, and then you know
    08:01       wanted those conversations to be brought home so pushed it out to families;
    08:05       here’s what we’re doing. Um. Just so families could have those conversations at
    08:11       home if they—if that’s something that they wanted to do.
    08:15    Parent: So you didn’t tell families in advance before rolling out the Jazz and friends
    08:20       book in K, first, and second? Or was it preschool, K and first? Whatever.
    08:25    Molly: It was yeah K, first, and second. So we sent that email out I think that was
    08:29       Wednesday morning. So we had—I had done a few lessons on Tuesday.
    08:34    Parent: Hmm.
    08:35    Christa: So, what Parent, one of the things too that… you know I’ve always been a
    08:41       believer in terms of communication. I’ve probably communicated a lot more as
    08:44       the principal than many principals do. And, you know with that— with bringing
    08:51       in literature to talk about gender, that’s actually something that’s not required for
    08:57       us to communicate as a school. The piece that we believe is really important,
    09:01       however, is that… it honestly, for me, that’s probably an area where you know I
    09:08       didn’t, I didn’t even think about sending communication to parents in advance
    09:13       about this because often times just like with many of the lessons that Molly does,
    09:18       we’re not sending that communication out in advance telling everything that
    09:23       she’s teaching right because we’re not expected to as schools. So the purpose for
    09:31       us sending it actually was a parent phone call and she said hey Christa, you know,
    09:36       I just wanted you know some language to be able to support conversations with
    09:42       my child when they come home. What are some resources or what are some
    09:45       things that would be helpful? And so that was where in that moment I thought oh
    09:50       yeah, we should share communication with parents. We are not we are not
    09:57       supposed to be providing an avenue for the parents to opt-out with these topics of
    10:01       conversation. So our intent and purpose with the communication was to
    10:07       essentially provide families with additional resources and tools to be able to
    10:14       navigate questions they may have. Right? So anyway, you know and and for
    10:20       example, one school this year… so this has happened just so you’re aware and



                                                  -3-
Case 1:20-cv-03399-RM-NRN Document 68-1 Filed 08/05/21 USDC Colorado Page 4 of 11


   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                                Exh. 1
   (CASE# 1:20-3399-RM-NRN)
   Transcript of Video - Parent Meeting with Christa Keppler and Molly Kobus 3/8/21

    10:25       I’ll show all of the... I’ll show you kind of the state policy and law and all of that
    10:30       around this topic but BVSD has done really in-depth work. Um. In fact about
    10:37       three, probably I would say, about three years of work and there were transgender
    10:42       families that were moving into the district for the very reason of knowing that
    10:46       BVSD is very much about equity and inclusion. Right? So a lot of our staff
    10:51       actually got trained, and so these conversations were coming into the school.
    10:57       Literature coming into the school. All of this has been the fold of who Fireside
    11:03       is. The last two years to be honest, it probably has not been front and center as
    11:07       much, just with the shift of a new superintendent. But our staff have all gotten
    11:13       trained on gender and equity, and so, and we are required to be able to do this.
    11:20       So, our purpose as a school in communicating was merely to make sure if your
    11:24       child comes home you do have some tools and resources to build a deepened
    11:29       understanding. So, one school in point, one in particular school they K-5 do
    11:35       much more extensive lessons around this topic, um but they don’t ever they don’t
    11:42       communicate to the community because it is just part of the fold and the nature of
    11:47       the the curriculum. Right? And what that does is it it’s providing safe spaces for
    11:51       it because there are kids the reality of it is there are kids that are expressing or
    11:59       finding at an earlier age gender expressing. And those kids, if they’re some of
    12:06       them if they’re not if that’s not discussed and welcomed and supported in the
    12:10       elementary grades, those are the students that we end up losing later
    12:15       unfortunately to suicide because they didn’t have a safe space. So we have
    12:21       found, just like with Black-history month, just like with um you know other
    12:28       pieces that literature is an avenue to build and provide a welcoming, inclusive
    12:35       space, so all children feel like they can be and express who they are. Um. So
    12:42       anyway, what what questions do you have, I guess, yeah based on what Molly
    12:46       shared and based on what I just shared with you before I share some of the
    12:46       district policies?
    12:49    Parent: Um. So you keep calling it the curriculum and I guess I’m wondering, under
    12:57       what umbrella does this curriculum fall. Is it under Social Emotional Learning
    13:04       and Health, Comprehensive Health Education and Mental Health, or is it under
    13:10       history and civil government. Um. Curriculum. Or what would you call it?
    13:21    Christa: Do you want me to address that Molly or do you want...
    13:24    Molly: I was going to kind of say, and Christa you can add on this, the law is very
    13:29       much written where it’s up to the schools on how and where they want to add that
    13:34       into the curriculum. It aligns with a number of my… they’re called ASCA the
    13:40       American School Counseling Association um standards. And so it felt like that
    13:46       was an appropriate place to um have these lessons. And really the lessons I— I—
    13:54       I just wanna come back to I’m just celebrating who we are, and how we show the
    13:58       world who we are.
    14:01    Parent: But what does it fall under as far as curriculum goes?
    14:06    Christa: It falls under her counseling standards. And so under her counseling
    14:10       standards, that’s where this material was pulled in. So, as a school, the
    14:16       counselors have standards, the teachers have standards. And then the other piece
    14:21       with that, and this was the training we previously did as a school. We as, as



                                                  -4-
Case 1:20-cv-03399-RM-NRN Document 68-1 Filed 08/05/21 USDC Colorado Page 5 of 11


   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                                Exh. 1
   (CASE# 1:20-3399-RM-NRN)
   Transcript of Video - Parent Meeting with Christa Keppler and Molly Kobus 3/8/21

    14:26       educators have to become more conscientious as well in terms of you know even
    14:33       pronouns. Um. So it’s also giving us another layer of understanding in terms of
    14:39       how we ensure that we’re providing safe spaces for kids to express who they are
    14:45       based on gender expression, based on their cultural responsiveness. Um. And so
    14:53       this also falls as a district under equity and our culturally responsive framework,
    15:00       so teachers are expected to provide practices that align with different cultures,
    15:06       different genders. So. Anyway, specifically to answer your question though
    15:11       these fall under her counseling standards.
    15:14    Parent: So is it Comprehensive Health Education?
    15:19    Christa: So let me show you where… So I’m going to go ahead and pull up now for
    15:21       you and I’ll present… and then I can share this with you (unintelligible).
    15:26    Molly: And I can read just a few of the standards that it falls under for for counseling.
    15:31       One of which is recognizing, accepting, respecting, and appreciating individual
    15:36       differences. And another is demonstrating respect and appreciation for individual
    15:41       and cultural differences.
    15:45    Christa: Okay.
    15:45    Parent: I would add that gender expression and gender identity and sexuality are all
    15:53       very much closely intertwined and the things you just mentioned Molly did not…
    16:02       they were very general and so you know what happens when there’s general
    16:06       description like we have a lot of freedom to do what we want within that and
    16:12       there’s really no specific… nothing in there told me gender identity and sexuality
    16:18       and sexual expression. Um. So, I’m surprised that you would say that one.
    16:27    Christa: Alright. So I’m going to go ahead share and present here and then I can
    16:30       share this with you too Parent. So this just talks about state what our laws are
    16:36       that we’re following. And then it also gives you some information as far as board
    16:42       policy too. So I’m going to give me a moment through that.
    16:48    Parent: I’ve read through— I did a lot of digging this weekend. I have read through
    16:52       that which means it falls under the context of history and civil government, um
    16:58       which doesn’t seem like something that a school counselor would be teaching. It
    17:02       doesn’t seem to fall under that umbrella so let’s go to the next one.
    17:08    Christa: And then these essentially are board policies that um I’ll share with you.
    17:13       Sounds like you might have pulled this work up too.
    17:15    Parent: Yep.
    17:16    Christa: Yep. And so, yeah. And so this can fall also under and yeah. So I need to
    17:23       pull those up ‘cause as you see in here, some of it yes, does go under… um. And
    17:29       also so you’re aware, so some of them do fall under Health Education, sexuality,
    17:34       fifth grade unit. Right? Um. And then, just so you’re aware too, we have
    17:41       reached out to our to our legal department, and I’ve reached out to also our
    17:48       director who oversees all the counselors. She’s in full support of the lessons that
    17:53       are taking place. Um. And so in terms of the work that we’re doing, there has
    17:59       not been any concern or question with the lessons that have been taught. Now,
    18:06       the other piece that you do have the right and that’s under one of those tabs there.
    18:12       Whoops. Mm Hm. Let’s see. One of the tabs there. You have the right though
    18:16       as a parent, if you feel in terms of the curriculum and based on what we’ve



                                                  -5-
Case 1:20-cv-03399-RM-NRN Document 68-1 Filed 08/05/21 USDC Colorado Page 6 of 11


   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                                 Exh. 1
   (CASE# 1:20-3399-RM-NRN)
   Transcript of Video - Parent Meeting with Christa Keppler and Molly Kobus 3/8/21

    18:20       shared, that you are in disagreement with that, you do have the right to file a
    18:26       complaint about that, which you can do. And that’s under one of the board
    18:31       policies here too. Um. So that’s under I think it’s KEC-R complaints about
    18:38       curriculum or instruction. Would you like me to share the doc with you so you
    18:41       have it?
    18:43    Parent: No, I have it. But it’s funny because mine has a little bit of a different
    18:46       wording. It says Teaching of History and Civil Government and does not say
    18:49       culture so I’m not sure where your wording came from. But mine when I go to
    18:53       the state Colorado website it does not say culture. Culture is not one of those
                things that expands if you if you will the definition and what we’re allowed to do.
    18:58       Um.
    19:05    Christa: Okay.
    19:06    Parent: So that’s surprising to me because that’s not what the live link that I clicked
    19:06       on said. Um. Again—
    19:12    Christa: I think ___ (unintelligible)… Yeah
    19:14    Parent: I’m unclear if we’re using it in the context of History and Civil law, civil
    19:14       government, why it would be taught by Molly. She is a school counselor. She is
    19:22       a Social Emotional Learning expert. Um. And so that seems to not hold any
    19:27       water to me. I’m surprised.
    19:34    Christa: Yep. So when we think about Social Emotional Learning, a big piece of that
    19:37       is too, Parent, is that some of these topics are are tricky for kids. Right? And so
    19:41       creating a safe space in terms of really Social Emotional Learning, the foundation
    19:50       of that is that all kids feel socially emotionally like they are a part of their school
    19:55       community.
    20:03    Parent: And I am 100% on board with that. And I do believe that there is a less
    20:05       controversial approach that schools can take and that the district can take, in
    20:10       which we are teaching, and I said this in my email, dignity and support of every
    20:16       single human. I do not, again, going back to my intuition but also as a
    20:22       professional, having dealt with struggling transgender individuals a few decades
    20:29       down the road from this, okay--not children, but adults. Um. I will say, it is it’s
    20:37       concerning, the way it’s presented within the school hours given by a very trusted
    20:46       professional. I’ve talked to Neve about Molly--Neve loves you Molly, um, really
    20:53       looks up to you and being at school, within school hours, and doing this type of
    20:58       thing without parents knowing, and you guys know that it’s parents are going to
    21:05       get, yeah you guys call it tricky, it’s very tricky for parents. This causes quite an
    21:08       uproar and I’ve actually received a lot of support already from people who are
    21:14       afraid to do what I’m doing right now. And actually talk to you guys and show
    21:18       my face and sign my name on an email because they’re afraid of being bullied.
    21:22       Okay? They’re afraid that somebody will be called out, um, but. Back to my
    21:26       point, it feels like there’s a little bit of preying on vulnerable children within the
    21:33       school hours of operation, not telling the parents, and then creating this new,
    21:39       exciting concept that most of these children have never thought about or never
    21:45       would think about themselves. And you’re right, the transgender child needs a
    21:50       safe space. But, when it’s rolled out in this way, myself and other parents are



                                                   -6-
Case 1:20-cv-03399-RM-NRN Document 68-1 Filed 08/05/21 USDC Colorado Page 7 of 11


   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                              Exh. 1
   (CASE# 1:20-3399-RM-NRN)
   Transcript of Video - Parent Meeting with Christa Keppler and Molly Kobus 3/8/21

    21:55       concerned that you are creating a new, exciting thing that kids want to opt-in to
    22:00       themselves, where they’re like I want connection I want validation--having no
    22:06       idea of the consequences potentially out there and just wanting to be this because
    22:11       they’re getting new exciting information from Molly and they love Molly or their
    22:18       teachers and whatever. Um, to me is not the right way to approach it and at this
    22:23       age to me is too young. And so those are my concerns. Um, I do know that
    22:30       certain topics of discussion require you to notify the parents 2 weeks in advance.
    22:39       I feel that this falls under that, Comprehensive Health Education, we didn’t get a
    22:47       notification 2 weeks in advance. It also requires an opt-out option for parents
    22:52       who maybe, not necessarily religious beliefs, but even just basic beliefs, may not
    22:58       be congruent with the topic that you are pushing into the classroom. And that
    23:04       requires that you guys allow parents to opt-out in advance and also give us
    23:11       curriculum, lesson plans, slides, scripts detailing what you will be discussing with
    23:17       our children. Um, I did ask you guys for that in advance to this meeting and I did
    23:21       not get a response from you, which I was sad about. So, hopefully you can still
    23:26       send me those and I can look at them and maybe send Neve back to school.
    23:29    Christa: So, Parent, a couple of things. Um. First of all, what you had mentioned
    23:38       about the opt-out, we have asked specifically that question and the specific
    23:43       response was no, you do not need to send prior communication, you do not need
    23:50       to send, this is part of your curriculum conversation. So the specific guidance
    23:56       that we received is that you do not need to provide an opt-out. So that is one.
    24:01       Um.
    24:08    Parent: Why?
    24:09    Christa: Two, I’m just addressing your points. The second piece that I think you’d
    24:11       mentioned I believe your email request came at 3, that response, our policy, is 24
    24:15       hours to 48 hours in terms of responding to email. I know Molly had a huge
    24:21       week last week, so I was not going to add something else to her plate for the
    24:27       weekend, especially understanding how hard our teachers are working right now.
    24:31       Um, I also knew that today our purpose of today’s forum was to make sure you
    24:36       had clarity and understanding about what the lesson entailed. It’s one lesson
    24:41       Molly? Is it one visit?
    24:46    Molly: (Motions 1.)
    24:47    Christa: It’s one.
    24:48    Molly: It’s one per per class.
    24:49    Christa: Yep. So it was one, it was one book. So, everything that you heard today is
    24:51       what transpired in that---how much time are you in there? 20 minutes?
    24:56    Molly: 20 to 30 minutes.
    25:02    Christa: Yeah. So that was the one lesson, so, anyway, we, you know we are
    25:03       working within the parameters that we’ve been given. So, um and as I said, these
    25:09       books, literature...literature to be quite honestly has been historically the way
    25:18       these topics are brought into the fold. So, I would say it’s probably going better
    25:26       to your point as far as where legal is about it, I would say some historical, some
    25:30       it’s woven in through our, you know, litera--literacy time, so it’s more integrated
    25:36       often time through teachers, and that was the training that we received in the past



                                                 -7-
Case 1:20-cv-03399-RM-NRN Document 68-1 Filed 08/05/21 USDC Colorado Page 8 of 11


   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                                 Exh. 1
   (CASE# 1:20-3399-RM-NRN)
   Transcript of Video - Parent Meeting with Christa Keppler and Molly Kobus 3/8/21

    25:42       where we spent, like I said, a couple years and working on how do we ensure that
    25:46       we’re providing these windows of opportunity. So, to be honest, in the past it’s
    25:52       been more through integrated through the literature. Um, so, anyway, I hope all
    25:57       that answers, yeah. So, as far as us sending an opt-out, no we’re not expected to
    26:04       do that--That was courtesy, us sending that communication out. Um and two, it
    26:08       was a 20 minute lesson, one book, quick conversations, so there’s not extensive
    26:14       curriculum. So those are the 2 needs you requested. What else?
    26:18    Parent: Well, the thing I requested was the opt-out and I hear you saying that you’re
    26:23       not required…
    26:27    Christa: We’re not expected, in fact, actually it’s frowned upon that we provide that.
    26:29       Because, what that’s doing if we’re saying... It’s basically putting down, other
    26:34       children who would fall within that window of trying to determine who they are,
    26:42       and so what we’re then saying if we’re then allowing an opt-out, it’s not honoring
    26:47       that particular student. So, that’s the way that the district is looking at it. Is that
    26:51       it’s not an element.
    26:56    Parent: Wait. I’m confused. What student, which student? If you’re allowing an
    26:56       opt-out, it’s not honoring which student? The transgender student?
    27:02    Christa: Do you want to...do you want to share it more eloquently than I can, Molly?
    27:06       If (unintelligible) we’re providing an opt-out opportunity.
    27:09    Molly: Yeah, so what, so I think you know another way we can put it is: what
    27:13       message is that sending to our students who might be transi--transgender, whose
    27:18       family --that they have a family member that is transgender, um when they see
    27:23       oh! it’s time for Miss Molly’s lesson, um, they’re going to leave the classroom,
    27:29       they’re not going to be participating. And feeling safe and comfortable in a
    27:33       creating a space where they can be who they identify as.
    27:39    Christa: (Unintelligible) you know, because there are parents though--while we are
    27:47       not expected, nor are we encouraged as schools to provide that opt-out option, if I
    27:53       have a parent like you who comes to me and is vehemently opposed in talks you
    28:00       know and it’s really, really not okay, then by all means, I’m not going to say no
    28:06       your child needs to stay in that environment. I’m going to work with that child,
    28:11       with that family. Um, but I just need you to understand that that is the guidance
    28:14       that we’ve been given. So.
    28:19    Parent: I do believe, go ahead, Molly.
    28:22    Molly: I was just gonna kinda give, you know, uh...like Christa had said, there’s
    28:24       other schools in the district who it’s K-5 they don’t, they don’t share anything
    28:28       with their families and in fact there’s one school, um, whose counselor took part
    28:33       in this. But, there was there was a student who, an elementary student, who was
    28:38       transgender and wanted to share that with his class. And so they had a whole
    28:42       class period where he got to share this transition and the only questions that were
    28:46       asked in that class were, “what’s your favorite song?” and “what name do you
    28:51       want to go by?” And, um, they ended the session with the whole class having a
    28:55       dance party to celebrate, um, his transition. Um, parents were not notified ahead
    29:00       of time, they connected with legal ahead of time and it was not, um, an
    29:08



                                                   -8-
Case 1:20-cv-03399-RM-NRN Document 68-1 Filed 08/05/21 USDC Colorado Page 9 of 11


   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                             Exh. 1
   (CASE# 1:20-3399-RM-NRN)
   Transcript of Video - Parent Meeting with Christa Keppler and Molly Kobus 3/8/21

    29:12       expectation of the schools to reach out to parents beforehand. Just to kinda give
    29:17       you an idea of the range in the picture and where we are within that.
    29:22    Parent: I guess, that’s great. I’m very happy for that child. However, I’m not here to
    29:28       talk about ideas and ranges of what you’re doing within the bounds of the policy.
    29:34       I’m here to talk about specific policy and the fact that I do not believe you guys
    29:39       followed policy when you rolled this out before telling parents. I understand this
    29:45       is a wide-spread district practice. And, I’ve been to multiple board meetings for
    29:51       different reasons, but have heard this topic come up many times, with lots of
    29:57       parents concerned within the community. And, from my perspective, there’s a
    30:04       spirit of accommodation that BVSD claims they want to incorporate with all
    30:13       parents. And for you guys, Christa, to say, well that’s frowned upon or we’re not
    30:21       required to do that, when a parent comes to you with this concern is not in the
    30:25       spirit of accommodation. And I also believe that I don’t have a clear answer
    30:30       about under what curriculum this falls. And I also don’t have a clear answer on
    30:38       gender identity, is it Comprehensive Health Education, which I believe it is.
    30:44       We’re talking about mental health, we’re talking about sexuality, we’re talking
    30:47       about how we identify based on how we feel inside. That’s mental health, that’s
    30:53       Comprehensive Health Education. And, in my limited understanding, which will
    30:59       expand over time because I will continue to do digging on this, you guys have not
    31:04       followed protocol, you did not notify us. And I understand, again, widespread
    31:08       district practice doesn’t make it right. Okay? It doesn’t make it accommodating
    31:14       to all parents and it doesn’t make it ethical. And, if anything, me learning that
    31:20       this is what’s happening, only furthers my index of suspicion that I cannot be
    31:29       trusting the people that are educating my kids all day long. And I’m disappointed
    31:38       because Fireside has been a great experience up until this point. But you guys all
    31:45       have probably been taught in your education about this topic and how to bring it
    31:51       up, that parents will resist and parents will push back. In knowing that, why
    31:56       would you not communicate more rather than less? If it’s because you want
    32:03       those parents, who would push back, you want their children to for sure be in the
    32:09       lessons and in the classroom during that time, that’s a problem. And I’m still
    32:17       very concerned and I don’t feel like my request for opt-out for parents and more
    32:24       clear communication is being honored in this discussion or even considered going
    32:29       forward. But rather, Christa, you’re telling me that you did us a favor to even
    32:33       send an email that didn’t have the subject in the title of what was really
    32:38       happening. And you sent it late on a Wednesday, and had started the talks before
    32:43       that, and you’re telling me you did us a favor by sending that email. That doesn’t
    32:48       sit with me right.
    32:52    Christa: Parent, I guess a couple of things is I, you know, to be honest with you at
    32:56       this point, I don’t know that there’s much more than I can say that would help
    33:00       you feel more at ease. Um, you know, I guess two pieces that you’d mentioned
    33:07       in terms of accommodating, I specifically shared that if a parent comes to me and
    33:13       absolutely feels like they do not want their child to be in the lesson, that is
    33:17       something that I would accommodate. The second piece is that you keep
    33:22       referring to a policy and there’s not a policy that we need to send parents a



                                                 -9-
Case 1:20-cv-03399-RM-NRN Document 68-1 Filed 08/05/21 USDC Colorado Page 10 of 11


    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                                 Exh. 1
    (CASE# 1:20-3399-RM-NRN)
    Transcript of Video - Parent Meeting with Christa Keppler and Molly Kobus 3/8/21

     33:28       communication in advance and have them opt-out. This is not falling under the
     33:33       Health Education, right. So with Health Education, yes the 5th grade curriculum
     33:39       that’s taught, this was not brought in and taught under specifically the Health
     33:43       Education piece. This was taught through SEL lessons, a 20 minute book, talk,
     33:50       lesson in the classroom. So, you know, at this point, Parent, I don’t know what
     33:56       more I could say. Um, you know, it does hurt to say in terms of for how hard we
     34:02       work, how much I care about, Miss Molly cares about, we all about our kids, it’s
     34:08       hard to hear you say about the loss of trust. But, honestly, right now, in this
     34:14       conversation, I don’t know what more you need from us to help you. Other than,
     34:23       I think the main essence of what I am getting is that you would have liked this
     34:28       communication to be thoroughly communicated two weeks prior and giving
     34:35       parents an option to opt-out. Is that it?
     34:39    Parent: Plus
     34:40    Christa: If we could go back in time is that it.
     34:43    Parent: That is it, plus an option to view all the curriculum that you would be
     34:46       teaching. Because, maybe it’s not as bad as I have it in my mind. Maybe this is a
     34:52       wonderful lesson. I don’t have access to the materials that you guys are using.
     34:57       And so that would be part of the decision making process for the parent, right?
     35:01       Two weeks’ notice, you know everyone is busy, we don’t even read all the emails
     35:05       because we’re all working, we’re all quarantined, we’re all worried about
     35:09       everything right now. Um, and so, two weeks prior communication, showing
     35:16       what you’re gonna be presenting in the classroom, because you know that this is
     35:19       a controversial topic, and having the option to opt-out. I believe that all of those
     35:24       fall within the district’s policies for Comprehensive Health Education, so whether
     35:28       or not this is a part of that, when you talk about sexuality and gender identity,
     35:32       apparently remains to be agreed upon. We’re agreeing to disagree right now that
     35:40       it falls under that, but if it does, then you need to follow those policies and do
     35:45       that.
     35:46    Christa: Right
     35:46    Parent: And if it doesn’t, just to build trust with the community in general, and
     35:49       parents in general, knowing that it’s a very controversial topic, that would be a
     35:54       way to show that spirit of accommodation that BVSD is proud of.
     36:02    Christa: Alright, so what I’ll do as a result of our conversation, Parent, is I am going
     36:06       to... So, one, I don’t see that this falls under the, um, that that health unit. Right.
     36:12       But I am going to have a conversation follow-up with our director of counseling
     36:16       ‘cause she is the one that we’ve, um, we we reach out to for consultation and
     36:22       support, and so I’ll reach out to her. In going forward, and obviously, this year is
     36:28       done, right? We’ve already, we are where we are with this year with this lesson.
     36:32       But in terms of bringing it in next year, if we were to repeat and do a one-day
     36:37       twenty minute lesson like we did this year, is that something that we need to
     36:41       pursue or consider? What I’ve been told this year is no, Christa, it is not. But I
     36:46       will I will take that back and see, right. So I think at this point, that’s probably
     36:51       the only other piece that I will follow up on. Um. Any other questions or any
     36:59       other closing thoughts that you have, Molly?



                                                   - 10 -
Case 1:20-cv-03399-RM-NRN Document 68-1 Filed 08/05/21 USDC Colorado Page 11 of 11


    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER                                               Exh. 1
    (CASE# 1:20-3399-RM-NRN)
    Transcript of Video - Parent Meeting with Christa Keppler and Molly Kobus 3/8/21

     37:07    Molly: Um, I just, you know, hearing you talk, I just am concerned in that, like
     37:11       Christa had said, I care about these kids, I don’t want this to get in the way of my
     37:16       relationships with students and with kids. My intention in this is just to create a
     37:23       safe space for these kids to be who they are and to share who they are. Um, and
     37:30       safe for all of the kids.
     37:34    Christa: And I think, you know, the number of, we have received a number of
     37:37       positive emails too and that um you know that’s that is the spirit of really who we
     37:45       are as a school. Is that we want to recognize and honor and celebrate each
     37:50       individual child that walks in through these front doors. And I gotta say, Molly
     37:55       does incredible work with our kids, and I am so grateful for how she brought this
     38:01       sensitive-- Yeah, it’s sensitive, but it’s a one, twenty minute book. And uh
     38:07       opened a conversation and created a lovely space for our kids. So. Anyway.
     38:13       And with that, I have meetings I’ve gotta get to. So, thank you so much, Parent,
     38:17       um, you’ve given us a lot to, you know, think about. And, you know, like I said,
     38:21       I will follow up with our director of counseling and legal too just to make sure
     38:25       that the approach we took was the correct approach. At this point, the guidance
     38:31       I’ve been given from the district is that we did. So.
     38:34    Parent: So will you get back to me about that um, and I would also request, um, the
     38:40       curriculum that you’re using for that 20 minutes, Molly, as well as any like
                 talking points that you will be using. Um, I believe that as a parent I
     38:43       am...allowed to see that.
     38:49    Molly: The link is in there. It’s called I am Jazz. Um, the I am Jazz link and the
     38:54       lesson plans are in there and the book that I am using is I am Jazz.
     38:57    Parent: Where are the lesson plans?
     39:01    Molly: So if you click on register, they will be sent to you. I can send you...I’m
     39:03       happy to send you a list of the questions that we discuss and the short activity that
     39:08       we do.
     39:13    Parent: That would be great, um, where do I click register because I didn’t see that in
     39:14       your email.
     39:17    Molly: If you click on Jazz and Friends on that homepage, there’s a register in there.
     39:19    Parent: Okay. Okay! Well, I look forward to hearing from you, Christa, once you
     39:25       hear back from your legal counsel as well. And I appreciate you guys meeting
     39:32       with me.
     39:37    Molly: Great
     39:38    Christa: Thank you Parent.
     39:39    Parent: Bye.
     39:40




                                                  - 11 -
